UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4365


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDREA BLOODWORTH, a/k/a Andre Thettle Green,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-00337-TLW-1)


Submitted:   October 28, 2010           Decided:   February 22, 2011


Before WILKINSON, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janis   Richardson   Hall,   Greenville,  South    Carolina, for
Appellant.   William N. Nettles, United States Attorney, Jeffrey
Mikell Johnson, Robert F. Daley, Jr., Assistant United States
Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Andrea    Bloodworth     appeals    the     204-month        sentence

imposed following his guilty plea to possession of a firearm by

a convicted felon, in violation of 18 U.S.C.A. §§ 922(g)(1),

924(a)(2), (e) (West 2000 & Supp. 2010).               On appeal, Bloodworth

argues that the district court erred in denying his motion to

dismiss the indictment, alleging that his due process rights

were   violated     because   the   Government    acted     in    bad   faith   in

failing to preserve the audio recording of his traffic stop.

Finding no reversible error, we affirm.

             On a motion to dismiss an indictment, we review the

district court’s factual findings for clear error and its legal

conclusions de novo.          See United States v. Woolfolk, 399 F.3d

590, 594 (4th Cir. 2005).           The duty to preserve evidence arises

when the evidence “possess[es] an exculpatory value that was

apparent before the evidence was destroyed, and [is] of such a

nature that the defendant would be unable to obtain comparable

evidence by other reasonably available means.”                    California v.

Trombetta, 467 U.S. 479, 488-89 (1984).            However, the failure to

preserve     even     potentially       exculpatory     evidence        does    not

automatically constitute a due process violation.                   It is only

when   the   “defendant   can    show    bad   faith   on   the    part    of   the

police[] [that] failure to preserve potentially useful evidence”

amounts to the denial of due process.                 Arizona v. Youngblood,

                                         2
488 U.S. 51, 58 (1988).            Bad faith “requires that the officer

have   intentionally        withheld     the   evidence   for   the   purpose     of

depriving the plaintiff of the use of that evidence during his

criminal trial.”        Jean v. Collins, 221 F.3d 656, 663 (4th Cir.

2000).

              Our review of the record leads us to conclude that

even     if    the   recording      of     Defendant’s      traffic    stop      was

potentially useful, the failure to preserve it was not motivated

by bad faith.        Instead, the record reveals that the recording

was deleted automatically from the police department’s software

system, which purges older recordings when the system reaches

its maximum capacity.          Accordingly, the district court did not

err in denying Bloodworth’s motion to dismiss the indictment.

              We   affirm   the   judgment     of   the   district    court.     We

dispense      with   oral     argument     because    the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                          3